Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first child-carrying pouch, when secured to the harness portion in the front fashion, is configured to prevent transmitting a load thereof to the waist strap (see the response to arguments below for details as to how this is not shown in the drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not disclose or support the first child-carrying pouch, when secured to the harness portion in the front fashion, is configured to prevent transmitting a load thereof to the waist strap.
The amendment filed 6/16/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new claim language relating to , the first child-carrying pouch, when secured to the harness portion in the front fashion, is configured to prevent transmitting a load thereof to the waist strap was not previously present and so constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 1  
	The specification does not detail the first child-carrying pouch, when secured to the harness portion in the front fashion, is configured to prevent transmitting a load thereof to the waist strap and so claim 1 does not describe this in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 2-14 and 16-21  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  

	It is unclear whether the phrase “the first child-carrying pouch releasably secured to the harness portion in the front fashion or in the rear fashion” requires that the first child-carrying pouch be capable of being secured in the rear fashion, or if the claim language encompasses a first child-carrying pouch only capable of securement in a front fashion. 
The preamble of claim 1 recites that the child-supporting harness is adapted to receive and secure at least one of a first child-carrying harness in a front fashion and a second child-carrying harness in a rear fashion, and the phrase “the first child-carrying pouch” breathes life into the preamble. It is unclear whether the functional recitation in the preamble should be narrowly interpreted to the require the child-supporting harness having the function of receiving the first child-carrying pouch in the front fashion and also the function of receiving the second child-carrying pouch in the rear fashion, or if it should be broadly interpreted to require being adapted to receive the first child-carrying pouch in the front fashion or alternately being adapted to receive and secure the second child-carrying pouch in the rear fashion. It is noted that the second child-carrying pouch is clearly only functionally recited, but it is unclear whether it is a required functionality or an optional functionality. For example, it is unclear whether the claim encompasses a child-supporting harness including only a first child-carrying pouch secured to the harness portion in a front fashion with no structure to allow for rear fastening of either child-carrying pouch.   
	Examiner notes that the claim language clearly only functionally recites the additional limitations of the front fashion (i.e. the claim language clearly encompasses a front child-carrying pouch 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “depending” in claim 1 is used by the claim to mean “connected to” or some other similar meaning (the precise scope is not clear from the specification or claims) while the accepted meaning is “to hang down; be suspended (usually followed by from)” (https://www.dictionary.com/browse/depending retrieved 6/22/2021). Examiner notes that the specification explicitly indicates that the dorsal member extends downward from the shoulder straps, indicating that the shoulder straps depend from the dorsal member rather than vice versa, and the drawings similarly show the shoulder straps extending upwardly rather than downwardly from the dorsal member. The term is indefinite because the specification does not clearly redefine the term.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 18  
It recites the limitation "the child-carrying pouch".  There is insufficient antecedent basis for this limitation in the claim as there are two child-carrying pouches to which it could refer. For the purposes of Examination on the merits, Examiner takes it to refer to the first child-carrying pouch.
With Respect to Claim 19  
	Claims 1, 5-6, and 18 clearly only functionally recite the second child-carrying pouch, and it is unclear whether claim 19 structurally or only functionally recites the second child-carrying pouch (i.e. “is releasably secured” could be construed as meaning “is able to be secured in a releasable fashion” which is a functional limitation, or could be construed as meaning “is secured in a releasable fashion”).

With Respect to Claim 21  
	Claim 21 recites that the shoulder straps are attached to the waist straps at the back of the user, which would also serve to transfer a load from the child-carrying pouch to the waist belt, and therefore seems to be at odds with the new limitation of claim 1.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-14, 16-18 and 20-21  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of EP 2878708 to Gentil (Gentil) and/or .
With Respect to Claim 1 
Kassai discloses a child-supportinq harness (200) adapted to receive and secure at least one of a first child-carryinq pouch in a front fashion thereof (FIGS. 1-3) and a second child-carryinq pouch in a rear fashion thereof (FIGS. 4-5 demonstrate this functionality, i.e. it is clearly capable of holding a second identical child-carrying pouch), the child-supporting harness comprising: a harness portion comprising: a dorsal member (201, 309; alternately the dorsal member can be considered to include the portion of 210 and 211 at the top and rear of a user’s shoulders) having an upper section (201) and a lower section (301); a waist strap (301) depending from the lower section of the dorsal member; a pair of shoulder straps (210, 211; alternately only the front portions of 210 and 211 which extend over the front of the user’s shoulders) depending from the upper section of the dorsal member (the shoulder straps apparently depend at least to the same degree as the invention; alternately the front portions of the 210/211 depend from the rear portion of 210/211 which is considered part of the dorsal member); and the first child-carrying pouch (100) releasably secured to the harness portion in the front fashion or in the rear fashion (the front fashion of FIG. 1, noting also FIGS. 4-5 also demonstrate releasable securement in the rear fashion although it is unclear whether such teaching is requires, noting the 112 2nd paragraph rejections above), wherein the first child-carrying pouch, when secured to the harness portion in the front fashion, is suspended from the shoulder straps (FIG. 1), and wherein the first child-carrying pouch, when secured to the harness portion in the front fashion, is configured to prevent transmitting a load thereof to the 
	However, Gentil discloses a similar child carrier and including a pair of torso straps (41 in FIG. 9 or equivalent in FIG. 8, designated 41 for ease of reference) in addition to shoulder straps, and a child-carrying pouch in a front carry position fastened to both the torso straps and the shoulder straps (FIG. 8 shows both attachments in use, Fig. 9 shows 41 attached and demonstrates the attachments 331/451 for use).
	Santana discloses a similar load carrier/backpack system including a dorsal member, a pair of shoulder straps, and a pair of torso straps (54, 56) removably attached to the dorsal member between the upper section and the lower section thereof, the harness to better distribute the weight of loads attached to the dorsal member and/or shoulder straps. Santana also discloses attaching clips, buckles, and straps as needed to the outer cover (which outer cover forms the shoulder strap portions 14) to support the attachment of appliances such as a field pack, carrying case or tools related to the use of the system by a user carrying a load. 

It is Examiner’s position that as to the combination with Gentil, it would have been obvious to one of ordinary skill in the art, given the disclosure of Gentil to use removable attachment of straps to other parts, to removably attach the ends of 41 to 42 (e.g. using buckles), as a mere selection of an art appropriate attachment mechanism to use, in order to allow for removal of the straps for cleaning/repair/replacement, to provide an additional point of detachment for ease of removal of the carrier, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04). 
It is Examiner’s position that as to the combination with Santana it would have been obvious to locate child-carrying pouch attachments to the torso straps added per Santana in order to allow for the lower holding position of Kassai (noting that Kassai indicates a lower holding position is preferred, and attachment to the torso straps allows for such) and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art. 
	Alternately, Santana provides sufficient motivation to or evidence of the obviousness of removably attaching the Gentil torso straps; or Gentil provides sufficient motivation to or evidence of the obviousness of adding attachment mechanisms to the torso straps per Santana for securement of the child-carrying pouch and/or also indicates that a lower holdling position 
With Respect to Claim 3   
The child-supporting harness of claim 1, wherein each torso strap of the pair of torso straps crosses a corresponding shoulder strap of the pair of shoulder straps (Gentil FIG. 8 or 9, Santana FIG. 1).  
With Respect to Claim 4  
The child-supporting harness of claim 3, wherein one of the shoulder straps and the torso straps comprise a slot, with the other of the shoulder straps and the torso straps passes through the slot when crossing each other (Gentil FIG. 9, Santana FIG. 1).  
With Respect to Claim 5  
The child-supporting harness of claim 1, wherein each torso strap of the pair of torso straps comprises a free end adapted for attachment to other parts of the harness portion (Gentil FIG. 8 shows this, noting the buckles allow for attachment to other parts of the harness portion including appropriate mating buckles such as the child-carrying pouch or alternately FIG. 9 shows the extension through 453 which is attachment to other portions of the harness portion and so clearly demonstrates this functionality; alternately Santana’s end buckles similarly allow attachment to other parts of the structure including similar buckles such as the attachment of the torso straps to each other)  
With Respect to Claim 6  

With Respect to Claim 7  
The child-supporting harness of claim 1, wherein the child-carrying pouch comprises a seat support section (e.g. 110, 113) and separate head support section (e.g. 127 or 127 and 118).  
With Respect to Claim 9  
The child-supporting harness of claim 7, wherein the separate head support section is adjustable at least in height relative to the seat support section (FIGS. 6-9, noting hook and loop fastener attachment at 136 allows for such adjustment, [0099-0100]).  
With Respect to Claim 16  
The child-supporting harness of claim 1, wherein the dorsal member comprises one of rigid material and semi-rigid material ([0037] and [0116] discloses the core material is provided so as to inwardly flex in the lower body region and is covered by a breathable cushion, which indicates that it is at least semi-rigid (as otherwise there would be no need to cover it with a cushion) or alternately renders such obvious in order to better distribute weight and/or as a mere selection of an art appropriate material to use and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416).  

With Respect to Claim 18  
The child-supporting harness of claim 6, wherein the harness portion comprises a front and a back which respectively correspond to a front and a back of a user wherein the child-supporting harness further comprises base fixations located on the front and on the back of the harness portion, thereby allowing the child-carrying pouch to be secured both in the rear fashion and in the front fashion to the harness portion (FIGS. 1-5).  
With Respect to Claim 19  
The child supporting harness of claim 18, but does not disclose wherein the second child-carrying pouch is releasably secured to the harness portion, thereby resulting in having the first child-carrying pouch releasably secured in the front effashion to the harness portion and the second child-carrying pouch releasably secured in the rear fashion to the harness portion.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to add a second child-carrying pouch identical to the first, in order to increase the carrying capacity of the harness/child carrier and/or allow carrying a second child, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art. Alternately, Zambrzycki discloses using a second child carrier pouch in addition to the first, one attached at the rear and the other in the front, which provides evidence of the obviousness of and/or motivation to add a second child carrier pouch as claimed.
With Respect to Claim 21  
The child-supporting harness of claim 3, wherein the harness portion comprises a front and a back which respectively correspond to a front and a back of a user, and wherein the shoulder straps are attached to the waist strap at the back of the user (at least via mutual attachment to the dorsal member).
Alternatley, FIGS. 23-26 of Kassai and the description thereof discloses the use of shoulder belts connected to the waist belt and to the shoulder belt members corresponding to the shoulder straps of the FIG. 1-6 embodiment, and so it would have been obvious to form the shoulder belts (106/107) of Kassai/the combination to extend in similar fashion to better distribute the load, reduce movement, and/or as a mere substitution of one art known shoulder strap/harness construction for another.
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of EP 2878708 to Gentil (Gentil) and/or U.S. Patent #10,034,533 to Santana-Zaizar (Santana), either alone or also in view of U.S. Patent Publication #2006/0261104  to Zambrzycki (Zambrzycki) as applied to claim 1 above, and further in view of U.S. Patent #5,984,157 to Swetish (Swetish).
With Respect to Claim 2  
2. (Previously presented) The child-supporting harness of claim 1, wherein the pair of torso straps is adjustable vertically relative to the dorsal member.  
However, Swetish discloses using a removable attachment mechanism (100, 101) to attach straps to a dorsal portion (i.e. the wall of the backpack adjacent the user) attached to a user in order to removably and adjustably secure the straps to the dorsal portion to allow for adjustable attachment to the user to enhance user comfort.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of EP 2878708 to Gentil (Gentil) and/or U.S. Patent #10,034,533 to Santana-Zaizar (Santana), either alone or also in view of U.S. Patent Publication #2006/0261104  to Zambrzycki (Zambrzycki) as applied to claim 1 above, and further in view of U.S. Patent #9,439,501 to Demskey (Demskey).
With Respect to Claim 8  
The child-supporting harness of claim 7, but does not disclose wherein the seat support section is pre- molded to substantially match a shape of a child's buttocks area.  
	However, Demskey discloses forming a harness attached child carrier seat/pouch structure wherein the seat support section (172, FIG. 27) is pre-molded to substantially match a shape of a child's buttocks area (disclosed as matching the shape of a child with a shaped seat, which indicates that it’s shape matches the buttocks area or alternately clearly renders such obvious).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Demskey, to form the seat section as a pre-molded section to substantially match a shape of a child's buttocks area, in order to enhance child comfort and/or better secure a child in position in the seat, and/or as a mere selection of an art .
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of EP 2878708 to Gentil (Gentil) and/or U.S. Patent #10,034,533 to Santana-Zaizar (Santana), either alone or also in view of U.S. Patent Publication #2006/0261104 to Zambrzycki (Zambrzycki) as applied to claim 1 above, and further in view of U.S. Patent #10,390,630 to Bucher (Bucher).
With Respect to Claim 10  
The child-supporting harness of claim 1, but does not disclose further comprising sensors for sensing a biometric parameter of a child in the child-carrying pouch.
	However, Bucher discloses forming a baby carrier with sensors for sensing a biometric parameter of a child in a child-carrying pouch (e.g. temperature, see Col. 5 lines 60-Col. 6 line 54).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Bucher, to add sensors as taught by Bucher to the child carrier of the combination, in order to detect biometric parameters of a child as taught by Bucher.

With Respect to Claim 13  
The child-supporting harness of claim 10, further comprising a signalization device in communication with the sensors, the signalization device generating a signal when at least one of the temperature, the cardiac frequency and the respiratory rate meets an alarm criterion (Col. 6 lines 24-54); but does not specify the location of the signalization device and so does not disclose that it is located in the harness portion.  

With Respect to Claim 14  
The child-supporting harness of claim 13, wherein the signalization device comprises one of a vibration device generating a vibration signal, a lighting device generating a light signal, and a speaker generating a sound signal (LED lighting devices and speakers generating audible signals/sounds are both disclosed).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of U.S. Patent #10,390,630 to Bucher (Bucher), and EP 2878708 to Gentil (Gentil) and/or U.S. Patent #10,034,533 to Santana-Zaizar (Santana), either alone or also in view of U.S. Patent Publication #2006/0261104 to Zambrzycki (Zambrzycki) as applied to claim 10 above, and further in view of U.S. Patent Publication #2007/0050212 to Kearby (Kearby).
With Respect to Claim 11  
The child-supporting harness of claim 10, but does not provide details of the sensor structure and so does not disclose further comprising a strip comprising the sensors for contacting the skin of the child when in the child-carrying pouch.  
	However, Kearby discloses biometric sensors formed as biometric sensor strips for contacting the skin (noting disclosed galvanic skin response which requires skin contact, [0093]; alternately Examiner takes official notice that biometric sensors such as temperature sensors that contact the skin are known in the art and so would be obvious to use).

With Respect to Claim 12  
The child-supporting harness of claim 11, wherein the child-carrying pouch comprises a seat support section, and a separate head support section (see the rejection(s) of claim 7 above for details), but does not specify the location of the signalization device and so does not disclose wherein the separate head supporting section comprises a main area and the strip, the strip extending from the main area and comprising the sensors, wherein the strip is for contacting the skin of the child when in the child-carrying pouch.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to locate the sensor/strip in the head supporting portion, as a mere selection of an art appropriate location for it and/or as locating it there instead of some other location constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of EP 2878708 to Gentil (Gentil) and/or U.S. Patent #10,034,533 to Santana-Zaizar (Santana), either alone or also in view of U.S. Patent Publication #2006/0261104 to Zambrzycki (Zambrzycki) as applied to claim 1 above, and further in view of U.S. Patent #U.S. Patent #9,521,912 to Yen (Yen).
With Respect to Claim 17  

However, Yen discloses forming a similar dorsal member comprising an upper section (20) and a lower section (30), and a length, wherein the upper section is adjustable relative to the lower section to adjust the length of the dorsal member (via 21).  
	It would have been obvious to one of ordinary skill in the art, before the filing date of this application, given the disclosure of Yen, to modify the dorsal member of the combination to allow adjustment of the length of the dorsal pad member via adjustment of the upper section relative to the lower section, in order to allow for adjustment of the length of the dorsal member to fit users of different size and/or to enhance user comfort, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04). For clarity, the rejection is not considered limited to the particular adjustment mechanism of Yen, but also encompasses using any other appropriate adjustment mechanisms known in the art, such as that of Swetish.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of EP 2878708 to Gentil (Gentil) and/or U.S. Patent #10,034,533 to Santana-Zaizar (Santana), either alone or also in view of U.S. Patent Publication #2006/0261104  to Zambrzycki (Zambrzycki) as applied to claim 1 above, either alone or further in view of U.S. Patent #9,504,337 to Workman (Workman).
With Respect to Claim 20  
The child-supporting harness of claim 1, wherein the child-carrying pouch comprises a seat supporting section and a sitting-width about the seat-supporting section, but does not 
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make the seat supporting section with an adjusting means to adjust the sitting-width of the child-carrying pouch, in order to allow for adjusting the size of the seat/sitting width to fit differently sized children and/or to enhance child comfort, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
	Alternately, Workman discloses forming a child carrier with one or more mechanisms for varying the bottom width (Col. 10 lines 46-61), which provides additional evidence of the obviousness of this modification or motivation to make such a modification.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2004/0149790 to Kassai (Kassai) in view of EP 2878708 to Gentil (Gentil) and/or U.S. Patent #10,034,533 to Santana-Zaizar (Santana), either alone or also in view of U.S. Patent Publication #2006/0261104  to Zambrzycki (Zambrzycki) as applied to claim 3 above, and further in view of U.S. Patent #8,490,844 to Favorito (Favorito).
With Respect to Claim 21  
As an alternative to the rejection above using Kassai in view of Gentil and/or Santana, either alone or also in view of Zambrzycki, Favorito discloses a similar child carrier with a front carrier mounted to shoulder straps (15 and upper part of 77) that attach to a waist belt (71, lower part of 77, and related structure) at the back of the user (see e.g. FIGS. 16-17), which provides additional evidence that an attachment location of shoulder straps at a user’s back is suitable for securing a harness to a user for 
Response to Arguments
Applicant’s arguments filed 6/16/2021 have been considered but are either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments that the amended claim language is fully supported by FIGS. 9-19 because the pouch is attached to the harness at three locations that exclude the waist strap and the pouch when located in front of the wearer is above the waist strap which prevents it from transferring pressure to the waist strap, Examiner respectfully disagrees; [0090] discloses that the dorsal member is rigid or semi-rigid so as to be able to transfer efforts from one end of the dorsal member to the other and specifically transfers weight from the shoulder straps to the dorsal member, and as the dorsal member is attached at its base to the waist strap, Examiner maintains that it will normally transfer at least some load from the pouch to the waist strap. As there is no particular disclosure in the specification of preventing such load transfer, either functional or detailed structure that would do so, Examiner maintains that this limitation was not supported by the specification. Examiner also notes claim 21 recites the shoulder straps to which the pouch is attached being attached to the waist strap, which also would serve to transfer weight to the waist strap. Examiner notes that the new rejection makes use of a new base reference (Kassai) which, similarly to the invention, has a front carry position in which the pouch is not attached to the waist strap/belt and appears to not transfer the load at least to the same degree as the invention, and also explicitly indicates that for smaller babies the waist belt is optional, indicating that when carrying a smaller child the waist belt does not support weight and therefore fulfills the limitation of claim 1 at least in that circumstance and/or when the pouch is empty. Examiner also notes that the new secondary reference Santana discloses that its harness structure 
Examiner notes other arguments related to previous prior art references, and generally agrees that the previous rejection’s combinations do not disclose or render obvious all of the newly claimed subject matter, but such arguments are otherwise moot in view of the new grounds of rejection. As these arguments are moot, Examiner declines to answer them in detail, but the mere lack of detailed response to the particulars of such moot arguments or assertions should not be taken as agreement or acquiescence with all of Applicant’s characterizations of what the prior art teaches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734